Citation Nr: 0836621	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition, to include 
multi-level disc disease and arthritic spur at L1 through L5 
vertebrae, claimed as secondary to service-connected flat 
feet.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active duty service from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008. 

FINDING OF FACT

A lumbar spine condition is not related to active service or 
to a service-connected disability.


CONCLUSION OF LAW

A lumbar spine condition was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2005 letter, the RO notified the veteran of the 
evidence required to substantiate his claim, advised him of 
VA's duty to assist with the development of his claim and 
informed him what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  This notice complied with the timing requirements 
set forth in Pelegrini, as it was provided prior to the 
initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has been afforded two VA examinations.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran claims service connection for a lumbar spine 
condition, which he asserts was caused by service-connected 
pes planus.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from November 1967 to 
August 1969.  A review of the service medical records 
reflects that normal clinical evaluation of the spine was 
noted in the report of the September 1967 enlistment 
examination.  During service, no complaints or diagnoses of a 
lumbar spine condition were noted, and a normal clinical 
evaluation of the spine was noted upon separation in July 
1969.    

Post-service medical records in evidence show treatment for 
lumbar spine pain since 2004.    

The record contains several medical opinions regarding the 
etiology of the veteran's lumbar spine condition.  In a 
statement dated in February 2005, a private chiropractor, Dr. 
J.F. stated that the veteran suffers from marked multi-level 
disc degeneration with severe arthritic spur formation on L-1 
to L-5.  Dr. J.F. noted that the veteran related a medical 
history of injury of his feet and low back during service.  
Dr. J.F.   Dr. J.F. stated that the changes noted with break 
down in foot structure were, in his opinion, likely to have 
developed from [the veteran's] time in the military.

The veteran underwent VA examinations in April 2005 and April 
2006.  In April 2005, a VA examiner opined that his current 
degenerative disc condition is less likely than not caused by 
or the result of pes planus.  The examiner stated that the 
veteran had several other factors for the development of 
degenerative disc disease.  The examiner stated  that the 
veteran's posture is not erect due to scoliosis and forward 
bending putting stress on his lower back.  

The report of the April 2006 VA examination also reflects a 
negative opinion regarding a relationship between pes planus 
and the veteran's lumbar spine condition.  The examiner noted 
that the claims file was reviewed.  The VA examiner diagnosed 
degenerative spinal stenosis.  The examiner opined that 
spinal stenosis is not due to, caused by or aggravated by 
service-connected pes planus.  The examiner stated that the 
pathology of degenerative spinal stenosis begins with 
progressive disc degeneration.  The examiner stated that 
there are many factors that underlie this initial event, 
including trauma, aging and inherited traits.  The examiner 
explained that congenital spinal stenosis is due to 
inadequate development of the canal or foramina and may 
present symptomatically in the third or fourth decade due to 
degenerative changes occurring in the setting of a small 
spinal canal.  The examiner opined that it is less likely 
than not that the current low back condition is due to, 
caused by, or aggravated by flat feet.  The examiner reasoned 
that there is no literature to support the fact that mild 
congenital pes planus would cause or aggravate

In this case, the opinion from Dr. J.F. provides the only 
medical evidence in favor of service connection.  The opinion 
from Dr. J.F., a private chiropractor, indicated that the 
veteran gave a history of back injury during service and 
concluded that the veteran's current back disability is 
related to an in-service injury.  The Board also notes that 
Dr. J.F.'s opinion was based upon the veterans' reported 
medical history of an in-service back injury.  Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, the Court has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  The Board finds the history 
given by the veteran to be inaccurate because the service 
medical records do not show any evidence of complaints of or 
treatment for a low back injury.  Additionally, the opinion 
provided by Dr. J.F. is accorded lower probative value than 
those of the VA examiners because Dr. J.F.'s opinion was not 
based upon a review of the claims file.  The Court has held 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, does 
not constitute competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999). 

The Board has considered the veteran's testimony.  The 
veteran testified that he has had back pain since service.  
The earliest post-service treatment for a lumbar spine 
condition is dated in 2004.  The lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) that the lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id.  In its role 
as a finder of fact, the Board may weigh the absence of 
contemporaneous records in assessing the credibility of lay 
evidence.  Given the fact that medical evidence of treatment 
for a lumbar spine condition is first shown many years after 
separation from service, the veteran's testimony regarding 
continuity of symptoms is not credible.  

The Board concludes that service connection for a lumbar 
spine condition is not warranted.  Two VA examinations found 
no nexus between the veteran's service and his back 
disability.  The one medical opinion relating the veteran's 
back disability to service is not probative, as it was based 
upon an inaccurate medical history.  The Board therefore 
concludes that there is a preponderance of the evidence 
against the veteran's claim.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  § 5107.


ORDER

Service connection for a lumbar spine condition is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


